Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of September 4, 2021 are under examination.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on January 20, 2022.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 1, the recitation "a loop of conveyor belt having a first side and a second side" renders the claim indefinite because the language is unclear as to whether the loop has a first side and a second side or the conveyor belt has a first side and a second side. The claim should be amended to clarify.
Claim 3 lacks antecedent basis for "the rollers". Further, the claim is unclear as to how the rollers are related to the turnbars.
Claims 2-4 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (USPN 4395973) in view of Eberlc et al. (US Pub 20020038757 A1).
Regarding Claim(s) 1, Hall et al. teaches a material conveyance system (10) comprising: two tube sections (tube-like structure 11 having two sections each having a trough 14); a loop of conveyor belt (18) having a first side and a second side ; at least one driving mechanism (drive unit and hopper 13) that is configured to move the conveyor belt through the two tube sections; wherein the conveyor belt is arranged in a configuration that allows the conveyor belt to continuously loop through the two tube sections (the cable 18 is endless and passes through the tube; therefore, it is continuously looped through the tube sections), whereby a portion of the conveyor belt is inside one of the tube sections and another portion of the conveyor belt is inside another of the tube sections (the cable has portions in each tube section), wherein the two tube sections are arranged in a non-coaxial relationship to each other so that they form two opposing sides of a quadrilateral (as seen in Figure 1). As the tube structure (11) is a loop and the cable (18) is endless and moves through the loop, the cable would have a first side that is closer to the interior of the loop and a second side that is further away from the interior of the loop; therefore, when the conveyor belt is conveying some amount of material through the two tube sections, the material is carried on the first side of the conveyor belt in both of the two tube sections (material would be carried on the side of the belt closest to the interior of the loop. Hall et al. fails to teach the portion of the conveyor belt that is inside the two tube section is cupped by the tube. Eberlc et al. teaches a belt conveyor (6) being cupped inside of a tube section (2) to achieve increased capacity over conventional belt conveyors [Para. 5]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to cup the belt in the tube sections to increase the capacity of the conveyor.
Regarding Claim(s) 3, Hall et al. teaches a turnbar (idler 12), wherein the rollers turn and change the direction of the conveyor belt coming out of one tube section to enter the other of the two tube sections.
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in view of Eberlc et al. as applied to claim 1 above, and further in view of Cordis (USPN 3125989).
Regarding Claim(s) 2, Hall et al. teaches cross tube sections (the portions of tube structure 11 between idler structures 12 that do not have troughs 14), yet fails to teach cross-augers. Cordis teaches cross-augers (Figure 9, 11, sections opposite one another in the loop) in a trough (10), the cross-augers transporting material between two sections. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide cross-augers to form two sides of the quadrilateral to uniformly distribute material.
Regarding Claim(s) 4, Hall et al. teaches when the conveyor belt is conveying some amount of material through the two tube sections, the material being conveyed by the conveyor belt exiting one tube section is diverted into a section (section between idlers 12) which transports the material to the conveyor belt entering the other section. Hall et al. fails to teach the material being conveyed is diverted into a cross auger and the cross auger transports the material to the conveyor belt entering the other tube section. Cordis teaches diverting material into a cross auger (through corner housing 41) and the cross auger transport the material to another tube section. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to divert the material into a cross auger and the cross auger transports the material to the conveyor belt entering the other tube section to uniformly distribute material.

Allowable Subject Matter
Claims 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly suggest at least one tube section comprises a plurality of dispensing holes provided along at least a portion of the at least one tube section, and the conveyor belt comprises a plurality of holes provided along the length of the conveyor belt, whereby when the conveyor belt is conveying some amount of particulate material through the at least one tube section, an amount of particulate material is dispensed through any one of the plurality of dispensing holes in the tube section as the holes in the conveyor belt pass over the plurality of dispensing holes, combined with the rest of the claim language..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB2115364A discloses a tubular belt conveyor that transports material on the outward and return runs of the belt. USPN 5060787 a tubular belt conveyor that transports material on the outward and return runs of the belt. USPN 7913836 also shows a tubular belt conveyor that transports material on the outward and return runs of the belt.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653